The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to systems and methods which provide for testing portions of a storage device for degradation.
The prior arts of record (CAMP et al., US 2015/0154061, as example of such prior arts) teaches page retirement in a NAND flash memory system, however fail to teach the claimed specifics of:
 “testing the remaining individual portions of the first storage area;
determining whether individual portions of the first storage area were retired due to write failures during the testing;
upon determining that individual portions of the first storage area were retired due to write failure, setting a current code rate index associated with the first storage area to an original code rate index for the first storage area; and
upon determining that no individual portions of the first storage area were retired due to write failure, setting the current code rate index associated with the first storage area to a minimum code rate index;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 21.

“test the remaining individual portions of the first storage area,
  determine whether individual portions of the first storage area were retired due to write failures during the testing,
   upon determining that individual portions of the first storage area were retired due to write failure, setting a current code rate index associated with the first storage area to an original code rate index for the first storage area, and
  upon determining that no individual portions of the first storage area were retired due to write failure, setting the current code rate index associated with the first storage area to a minimum code rate index.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 28.

“test the remaining individual portions of the first storage area;
 determine whether individual portions of the first storage area were retired due to write failures during the testing;
 upon determining that individual portions of the first storage area were retired due to write failure, setting a current code rate index associated with the first storage area to an original code rate index for the first storage area; and
 upon determining that no individual portions of the first storage area were retired due to write failure, setting the current code rate index associated with the first storage area to a minimum code rate index.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 35.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 21-40 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 
                                                                                                                                                                                                      /CYNTHIA BRITT/Primary Examiner, Art Unit 2111